DETAILED ACTION
1.      Claims 1 - 16 of U.S. Application No. 16491829 filed on 09/06/2019 are presented for examination. Claims 17 – 18 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/09/2020, 05/05/2020, 11/21/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 7, 9 - 10, 12 - 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meeks (US 5111102; Hereinafter, “Meeks”).
Regarding claim 1: Meeks discloses a magnetic bearing (50) comprising: 
a rotor (30) to be supported for rotation about an axis (center of shaft 14);
and a stator (housing 12 and the components attached to it) extending from a first end to a second end (the annotated fig. 5 below) and comprising: 
a circumferential outer winding (the annotated fig. 5 below); 


    PNG
    media_image1.png
    739
    803
    media_image1.png
    Greyscale

a radial spacing (the radial thickness of the magnetically conductive bar 54) between the inner winding and the outer winding (fig. 5);
a plurality of laminate teeth (laminated ring 22 having slots and receive coils 26 on teeth 48; col. 5, lines 38-45, also see fig 5); and a plurality of radial windings (26) respectively encircling a respective associated tooth (48) of the plurality of teeth (48); and a plurality of magnetic flux paths (path 42 which exists at every tooth tip) respectively associated with the plurality of radial windings (26) and passing: radially through the associated winding (26); axially through the radial spacing (54); radially from the radial spacing to the rotor (through armature 28); and axially along the rotor (see flux path 42 in fig. 5).
Regarding claim 2/1: Meeks discloses the limitations of claim 1 and further discloses that a metallic core (54, and since 54 is magnetically conductive, it is made of, at least partially of metal) between the inner winding and the outer winding (shown in the annotated fig. 5 above).
Regarding claim 3/1: Meeks discloses the limitations of claim 1 and further discloses that one or more additional laminates (the other one of the two rings 22 with teeth 48), the inner winding (see the annotated fig. 5 above) axially between the additional laminates (the other laminates 22 with teeth 48) and the plurality of laminate teeth (laminates 22 with teeth 48).
Regarding claim 4/1: Meeks discloses the limitations of claim 1 and further discloses that the inner winding and outer winding are connected in series (fig. 5) to pass current (see “current” in the annotated fig. 5 below) in opposite circumferential directions.

    PNG
    media_image2.png
    695
    1367
    media_image2.png
    Greyscale

Regarding claim 5/1: Meeks discloses the limitations of claim 1 and further discloses that the bearing (50) has no permanent magnets (as seen in fig. 5 above, no permanent magnet is used in this embodiment).
Regarding claim 6/1: Meeks discloses the limitations of claim 1 and further discloses that the magnetic bearing (50) being a non-thrust bearing (the bearing 50 is radial bearing; abstract, lines 21-22).
Regarding claim 7/1: Meeks discloses the limitations of claim 1 and further discloses that the a DC power supply (coils 52 are supplied with DC as they produce constant flux; column 7, lines 45-46; AC supply will not provide a constant flux, but variable flux) connected to the inner winding and outer winding (52).
Regarding claim 9/1: Meeks discloses a method for using the magnetic bearing (50), the method comprising running current (controlled electrical current; claim 9) through: the plurality of radial windings (26), so as to: control radial position of the rotor (abstract, lines 20-22).
Regarding claim 10/9/1: Meeks discloses the limitations of claim 9 and further discloses that the plurality of radial windings (26) comprises a diametrically opposite first pair of windings (annotated fig. 5 below) and a diametrically opposite second pair of windings (annotated fig. 5 below) orthogonal to the first pair of windings (fig. 5).

    PNG
    media_image3.png
    477
    698
    media_image3.png
    Greyscale

Regarding claim 12/10/9/1: Meeks discloses the limitations of claim 10 and further discloses that the running current (the electric current that energized electromagnet 52) through the inner winding and the outer winding to produce a magnetic flux (42).
Regarding claim 13/12/10/9/1: Meeks discloses the limitations of claim 12 and further discloses that the running current through the inner winding and the outer winding (of coils 52) comprises running a single said current in opposite circumferential directions (see the currents in opposite directions in the inner and the outer windings of in the annotated fig. 5 in the discussion of claim 4 above).
Regarding claim 14/12/10/9/1: Meeks discloses the limitations of claim 12 and further discloses that the running current comprises: running current through one winding (26) of the first pair of windings to augment the magnetic flux (the annotated fig. 5 below) while running current through the other winding of the first pair of windings to counter the magnetic flux (the annotated fig. 5 below).

    PNG
    media_image4.png
    457
    1093
    media_image4.png
    Greyscale

Regarding claim 15/1: Meeks discloses the limitations of claim 1 and further discloses a machine (pump; col. 1, lines 39-40) comprising a bearing (50) according to claim 1.
Regarding claim 16: Meeks discloses a method for operating a magnetic bearing (50), the magnetic bearing comprising: a rotor (30) to be supported for rotation about an axis (center of shaft 14); and a stator (housing 12 and the elements attached to it) extending from a first end (the annotated fig. 5 below) to a second end (the annotated fig. 5 below) and comprising: a circumferential outer winding (the annotated fig. 5 below); a circumferential inner winding (the annotated fig. 5 below); a radial spacing (the radial thickness of the bar 54) between the inner winding and outer winding (fig. 5); and a plurality of radial windings (26), the method comprising: running current (since 52 is an electromagnet, it is not operable without an electric current) in opposite circumferential directions (along the opposite circumferential length of the coils 52) through the inner winding and the outer winding to produce a magnetic flux (constant magnetic flux; col. 7, lines 45 - 46).

    PNG
    media_image1.png
    739
    803
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Meeks in view of Tangudu (WO 2016/137775; Hereinafter, “Tangudu”).
Regarding claim 8/7/1: Meeks discloses the limitations of claim 7 but does not disclose that a plurality of H-bridge amplifiers coupled to the plurality of radial windings.
Tangudu teaches using a plurality of H-bridge amplifiers (840; one per winding; para [0084]) coupled to the plurality of windings (40, 42, 44, and 46; fig. 7).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the magnetic bearing device of Meeks with a plurality of H-bridge amplifiers coupled to the plurality of radial windings as taught by Tangudu since H-bridge amplifiers are known for their accuracy and reliability.
Regarding claim 11/10/9/1: Meeks discloses the limitations of claim 10 but does not disclose that the first and second pairs of windings are each powered by a respective associated H- bridge amplifier.
Tangudu teaches using a plurality of H-bridge amplifiers (840; “used to power one or more coils”; para [0084]) coupled to the plurality of winding pairs (40, 42, 44, and 46; fig. 7).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art US 2001/0013733 discloses a magnetic bearing have the features recited in claim 1 such as the radial and circumferential coils.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/AHMED ELNAKIB/           Examiner, Art Unit 2832